Citation Nr: 1419649	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  11-10 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a back disability.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to November 1976 with additional active duty for training (ACDUTRA) as a member of the Texas Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In May 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ) at the Waco RO.  A transcript of the hearing has been associated with the claims folder.  Additionally, evidence has been associated with the Veteran's claims folder included with a waiver of RO consideration.

As will be discussed below, the Veteran's back disability claim was previously denied by the RO in a February 1987 rating decision, and that decision is final.  Subsequent to the February 1987 rating decision, outstanding service department records were associated with the Veteran's claims folder, specifically service treatment records during the Veteran's period of active duty, a National Guard examination dated March 1980, and service personnel records that document the Veteran's periods of ACDUTRA.    

Under 38 C.F.R. § 3.156(c)(1) (2013), "at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim ... Such records include, but are not limited to: (i) Service records that are related to a claimed in-service event, injury or disease ... (ii) Additional service records forwarded by the Department of Defense or the service department of VA any time after VA's original request for service records; and (iii) Declassified records that could not have been obtained because the records were classified when VA decided the claim."  The Board finds that these records do not meet any of the above criteria.  Pertinently, these records do not indicate that the Veteran has a back disability that is related to his military service, which as discussed below, was the basis for the previous denial.  Therefore, these service treatment records and service personnel records are not relevant to this issue before the Board.  Accordingly, the Board will not reconsider the Veteran's back disability claim pursuant to 38 C.F.R. § 3.156(c).  However, as discussed below, the Board is reopening the Veteran's new and material evidence claim based on the Veteran's testimony as to his in-service back injury, and is remanding the claim for further evidentiary development.  The Board further notes that if the Veteran's service connection claim is granted following remand, the agency of original jurisdiction (AOJ) will take appropriate action as to the assignment of an effective date for the award of service connection.  

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed February 1987 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a back disability. 

2.  Presuming its credibility, the evidence received since the February 1987 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a back disability, and raises a reasonable possibility of substantiating the claim.
CONCLUSIONS OF LAW

1.  The February 1987 rating decision denying service connection for a back disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  Since the February 1987 rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for a back disability; therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for a back disability.  Implicit in his claim is the contention that new and material evidence which is sufficient to reopen the previously-denied claim has been received.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  As discussed in more detail below, sufficient evidence is of record to grant the application to reopen the Veteran's claim for entitlement to service connection for a back disability.  Thus, any errors in complying with the notice or assistance requirements with respect to that matter are moot.  The claim on the merits requires additional development, which is addressed in the remand below.  





Analysis 

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

For certain chronic disorders, including arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

In order to establish service connection for the claimed disorder, there must be 
(1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2013).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2013).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened.  Second, once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that once new and material evidence has been presented as to an unestablished fact from a previously denied claim for service connection, the claimant will be entitled to the full benefits of the Secretary's duty to assist, including a medical nexus examination, if one is warranted; it does not require new and material evidence as to each previously unproven element of a claim.

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The RO denied service connection for a back disability in a February 1987 rating decision because the evidence did not show any relationship between the Veteran's diagnosed back disability and his National Guard service.  The Veteran was notified of the February 1987 rating decision as well as his appellate rights via a letter from the RO dated February 1987.  He did not appeal the February 1987 rating decision, and the decision therefore became final.  

At the time of the prior final rating decision in February 1987, the record included statements from the Veteran and private treatment records dated from April 1985 to December 1986.  The Veteran had reported on his January 1987 claim for VA benefits that he pulled a muscle in his back during a period of ACDUTRA in either June 1982 or June 1983.  A private treatment record dated April 1985 documents a chemonucleolysis, L4-5 operation.  A June 1986 private treatment record notes diagnosis of acute low back strain as well as an injury from lifting a Coke machine in October 1984.  A July 1986 private treatment record notes a back injury that occurred in April 1986 from lifting a heavy box at work as well as an injury in June 1986 from lifting a heavy case of chickens at work.  A September 1986 private treatment record documents a right L4-5 laminectomy with opening of lateral recess, foraminotomy and excision of residual disk with nerve root decompression.  A December 1986 private treatment record indicates that the Veteran did not have any significant back pain and only had occasional low back pain.  

As the February 1987 rating decision is final, new and material evidence is therefore required to reopen the claim.  Specifically, in order to reopen, the evidence must show that the Veteran has a back disability that is related to his military service.  

In reviewing the evidence added to the claims folder since the February 1987 denial, the Board finds that additional evidence has been submitted which is sufficient to reopen the Veteran's claim.  Specifically, at the May 2012 Board hearing, the Veteran testified as to the onset of his back disability.  Specifically, he stated that his current back disability is related to a back injury during his ACDUTRA service, in particular when he fell off a Maddox vehicle.  See the May 2012 Board hearing transcript, page 4.  He was treated for this injury at Darnall Army Medical Center in Fort Hood, Texas.  He further stated that the injury occurred in either June 1981 or June 1982.  Id. at page 6.  He also reported that he previously injured his back during employment with the civil service.    

The Veteran's testimony at the May 2012 Board hearing indicates evidence of an injury during ACDUTRA that his related to his current back disability.  Furthermore, the Veteran provided specific detail as to the nature of his injury during ACDUTRA, which was not of record at the time of the previous denial of his claim in February 1987.  As indicated above, the Veteran's previous claim was denied because there was no evidence of a relationship between his back disability and military service.  The new evidence thus relates to an unestablished fact necessary to substantiate the claim.  The credibility of the newly submitted evidence is presumed in determining whether or not to reopen a claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  Thus, this evidence raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2013).  Accordingly, the additional evidence is also material.  As new and material evidence has been received, the claim for service connection for a back disability is reopened.  

VA's statutory duty to assist the Veteran in the development of his claim attaches at this juncture.  For the reasons explained in the remand section below, the Board finds that additional development is necessary before a decision on the merits of the reopened claim may be rendered.  

In addition, the standard of review changes at this point.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).  In evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and, therefore, the probative value of proferred evidence in the context of the record as a whole.  The Justus presumption of credibility no longer attaches.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Although the evidence discussed above is adequate for the limited purpose of reopening the claim, this does not necessarily make it sufficient to allow the grant of the benefit sought.  See generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) [material evidence is evidence that would contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant the claim].  

The Board finds that additional evidentiary development is required.  This will be discussed in the remand section which follows.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a back disability is reopened; to this extent only, the appeal is granted.


REMAND

The Veteran contends that his current back disability is related to a back injury during his ACDUTRA service with the Texas Army National Guard, specifically when he fell off a Maddox vehicle.  See the May 2012 Board hearing transcript, page 4.  He was treated for this injury at Darnall Army Medical Center in Fort Hood, Texas.  He has stated that the injury occurred in either June 1981 or June 1982.  Id. at page 6.  He has further stated that prior to this injury, he injured his back while working for the civil service.

The Board observes that a Texas Army National Guard Retirement Credits Record reveals active duty, ACDUTRA, or full time training duty from August 20, 1976 to November 26, 1976; July 28, 1977 to August 13, 1977; June 1, 1978 to June 14, 1978; June 15, 1978 to June 17, 1978; June 23, 1979 to July 7, 1979; June 14, 1980 to June 28, 1980; July 1981 to July 25, 1981; June 19, 1982 to July 3, 1982; and August 28, 1982 to December 12, 1982.  Although some of his service treatment records from active duty are associated with his claims folder, his ACDUTRA service treatment records are not associated with his claims folder.  

The RO has attempted to locate the Veteran's outstanding service treatment records.  Specifically, the RO first contacted the Texas Adjutant General Office and requested copies of all service treatment records during the Veteran's service with the Texas Army National Guard.  Although service treatment records during the Veteran's period of active duty as well as a service examination dated March 1980 were received in response to the request, there were no treatment records received from the Veteran's ACDUTRA service in 1981 or 1982.  Thereafter, the RO submitted a request to the National Personnel Records Center (NPRC) in May 2010, asking for all available service treatment records during the Veteran's period of active duty, as well as treatment records from the Darnall Army Medical Center from June to December 1982.  The RO thereafter received a negative response from the NPRC with regard to the request for records from the Darnall Army Medical Center from June to December 1982.  On the May 2010 request for the Veteran's service treatment records during active duty, a response stating "Cannot identify a record based on information furnished.  If additional information can be obtained, resubmit using PIES request code S02" is noted.  There is also a notation stating "Have NG records, but no Darnall" although it is unclear who wrote this and whether the NPRC had outstanding National Guard records.  In a June 2010 letter, the RO informed the Veteran of the negative response and requested the Veteran to submit any copies of any military service treatment records he may have, to include copies of service treatment records from Darnall Army Medical Center.  The Veteran did not submit any copies of service treatment records in response to the RO's request.  

Crucially, however, the Board notes that the NPRC has not been contacted with regard to any service treatment records during the Veteran's periods of ACDUTRA besides June to December 1982.  As indicated above, the Veteran had multiple periods of National Guard service prior to June 1982.  In light of the foregoing, the Board finds that remand is warranted in order to contact the NPRC to verify the Veteran's periods of ACDUTRA, obtain his complete service personnel records, and obtain outstanding service treatment records pertaining to all periods of ACDUTRA service.

The Board also notes that a medical opinion as to a relationship between the Veteran's current back disability and his military service, to include ACDUTRA is not of record.  The Board finds that, based on the Veteran's report of his injury during ACDUTRA, a VA examination should be obtained in order to ascertain whether the Veteran's current back disability is related to his military service, to include any period of ACDUTRA.  See Charles v. Principi, 16 Vet. App.  370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2013) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim). 

The Board also notes that as discussed above, the Veteran stated that he initially injured his back during employment with the civil service, and received private treatment for this disability as well as workmen's compensation benefits.  See the May 2012 Board hearing transcript, page 10.  However, treatment records pertaining to the employment injury and workmen's compensation claim are not associated with the claims folder.  Therefore, these records should be obtained on remand. 

Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for the claim remanded herein.  Of particular interest are medical records pertaining to a workmen's compensation claim in conjunction with an injury that the Veteran sustained during employment with the civil service prior to his claimed ACDUTRA injury.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim.  The Veteran must then be given an opportunity to respond.  

2. Verify all periods of the Veteran's ACDUTRA, and obtain all service personnel records and service treatment records covering such periods of service that are not currently associated with his claims folder.

3. Thereafter, the Veteran should thereafter be afforded an appropriate VA examination to determine the nature and etiology of his back disability.  The Veteran's claims folder must be made available to the examiner prior to the examination.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's current back disability is related to his active military service or any period of ACDUTRA.

In rendering the requested opinion, the VA examiner is asked to consider the Veteran's report of his back injury during ACDUTRA.  The examiner should also consider the medical evidence of record that documents injuries to the Veteran's back that occurred following his ACDUTRA service, specifically in October 1984 from lifting a Coke machine, in April 1986 from lifting a heavy box at work, and in June 1986 from lifting a heavy case of chickens at work.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


